                Case 1:18-cv-05187-PAE Document 33 Filed 01/09/19 Page 1 of 2



UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF NEW YORK


KHALED M. KHALED and ATK                                     ECF CASE
ENTERTAINMENT, INC.,
                                                             Docket No. 18-cv-5187 (PAE)
                              Plaintiffs,

                             v.

CURTIS BORDENAVE and BUSINESS MOVES
CONSULTING INC. DBA BUSINESS MOVES,

                              Defendants.


                            NOTICE OF PLAINTIFFS’ MOTION FOR
                          LEAVE TO FILE AN AMENDED COMPLAINT

            PLEASE TAKE NOTICE THAT Plaintiffs Khaled M. Khaled and ATK Entertainment,

Inc. (“Plaintiffs”), by and through their undersigned counsel, shall move this Court, before the

Honorable Paul A. Engelmayer, United States District Judge for the Southern District of New

York, at Thurgood Marshall United States Courthouse, 40 Foley Square, New York, NY 10007,

at such time as the Court may hereafter determine, for leave to file an Amended Complaint,

pursuant to Rule 15(a)(2) of the Federal Rules of Civil Procedure.

            PLEASE TAKE FURTHER NOTICE THAT in support of their motion, Plaintiffs shall

rely upon the accompanying Memorandum of Law in Support of Plaintiffs’ Motion for Leave to

File an Amended Complaint and the Declaration of David A. Donahue in Support of Plaintiffs’

Motion for Leave to File an Amended Complaint.

            Pursuant to Local Civil Rule 6.1(b), any opposition to this motion shall be served within

fourteen days after service of this Notice. Reply papers, if any, shall be served within seven days

of service of the answering papers.




{F2887693.1 }
                Case 1:18-cv-05187-PAE Document 33 Filed 01/09/19 Page 2 of 2




Dated: January 9, 2019                      FROSS ZELNICK LEHRMAN & ZISSU, P.C.


                                            By:    /s/ David A. Donahue
                                                Craig S. Mende
                                                David A. Donahue
                                                Sean F. Harb
                                            4 Times Square, 17th Floor
                                            New York, NY 10036
                                            Phone: (212) 813-5900
                                            Email: cmende@fzlz.com
                                                    ddonahue@fzlz.com
                                                    sharb@fzlz.com

                                            Attorneys for Plaintiffs Khaled M. Khaled and ATK
                                            Entertainment, Inc.




{F2887693.1 }
